DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed 1/13/2021 has been entered. Applicant has amended claims 1-2, 12-13, and 23-24. Claims 11, 22, and 33 remain cancelled. No new claims were added. 
Response to Arguments
Applicant’s arguments, see pages 8-13, filed 01/13/2021, with respect to claims 1-10, 12-21, and 23-32 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 1-10, 12-21, and 23-32 has been withdrawn. 
Allowable Subject Matter
Claims 1, 3, 5-10, 12, 14, 16-21, 23, 25 and 27-32 are allowed. See Examiner’s Amendment Below.
The following is an examiner’s statement of reasons for allowance: 
Commons generally teaches an online data storage arrangement (or a collection of "digital lockers") allows online users to share data with other online users. Digital lockers may include a number user created content objects and view objects.
	Thoren generally teaches a system with an interactive user interface for a plurality of users to author an electronic document simultaneously is described. The system displays visual feedback on the interface to prevent the users from interfering with one another. The system displays data from a remote database linked into the document based on unique identifiers. The data is displayed as an "artifact."

	Kohlmeier generally teaches a system for reuse of content within documents can include storage media on which a document graph is stored, and indexing software that, when executed by a processing system, directs the processing system to at least: identify content component types within a source document; and represent content components in a document graph at least connected by `contains` edge to source document.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims seen in the Examiner’s Amendment below. An updated prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


EXAMINER’S AMENDMENT
Authorization for the Examiner’s Amendment was given in an interview with Attorney John Bruckner on 02/18/2021 
The application has been amended as follows: 
1.	(Currently Amended)  A computer-implemented method of improving data access in an organization by a computer, the method comprising:
	receiving, by the computer, a command from an individual to perform an action on a data element to the organization; 
	responsive to receiving the command, reading an authorization object assigned to the data element; 
	responsive to reading the authorization object, creating a list of individuals authorized to perform the action on the data element in accordance with the authorization object; 
	responsive to creating the list, permitting the action, by the computer, on the data element only if the individual is on the list; [[and]] 
	periodically traversing, by the computer, a structure for changes to authorization objects assigned to documents, and automatically updating a changed authorization object by linking the changed authorization object with at least one authorization grant and linking the changed authorization object with a document and deleting an old authorization object;
storing, by the computer, a document as part of an authorization structure that links the document with the changed authorization object to define one or more practitioner types, one or more permissions, and one or more element constraints; and
creating a flexible graph database having a number of practitioner groups connected by a number of responsibility grants to a number of permissions and element constraints.

2.	(Canceled)  

3.	(Original)  The computer-implemented method of claim 1, wherein reading the authorization object assigned to a document further comprises identifying one or more permissions of an authorization grant.



5. 	(Currently Amended)  The computer-implemented method of claim 1[[4]], wherein creating the flexible graph database further comprises:
	defining practitioner types by type designations connected by a number of edges to a number of positions and to a number of authorization grants. 

6. 	(Original)  The computer-implemented method of claim 5, wherein a first edge connecting a first type designation to a position is “authorized as.” 

7. 	(Original)  The computer-implemented method of claim 6, wherein a second edge connecting the first type designation to a first authorization grant is “assigned to.” 

8. 	(Original)  The computer-implemented method of claim 5, wherein the permission comprises a node connected to a position by a “manages” edge.

9. 	(Original)  The computer-implemented method of claim 5, wherein the permission comprises a node connected to a roll unit by a “belongs to” edge.

10.	(Original)  The computer-implemented method of claim 1 further comprising: 
	creating the authorization object for a document on an interface that allows linking a role unit to at least one grant and at least one element constraint.  

11.	(Canceled)  

12.	(Currently Amended)  A computer system comprising:
	a hardware processor; and
a graph database system in communication with the hardware processor, wherein the graph database system:
receives a command from an individual to perform an action on a data element to an organization; 

responsive to reading the authorization object, creates a list of individuals authorized to perform the action on the data element in accordance with the authorization object; and
responsive to creating the list, permits the action, by the computer, on the data element only if the individual is on the list, 
wherein the graph database system further:
periodically traverses a structure for changes to authorization objects assigned to documents, and automatically updates a changed authorization object by linking the changed authorization object with at least one authorization grant and linking the changed authorization object with a document and deleting an old authorization object;
stores a document as part of an authorization structure that links the document with the changed authorization object to define one or more practitioner types, one or more permissions, and one or more element constraints; and
creates a flexible graph database having a number of practitioner groups connected by a number of responsibility grants to a number of permissions and element constraints.
13.	(Canceled)  

14.	(Original)  The computer system of claim 12, wherein reading the authorization object assigned to a document further comprises identifying one or more permissions of an authorization grant.

15.	(Canceled)  

16. 	(Currently Amended)  The computer system of claim 12[[15]], wherein creating the flexible graph database further comprises:
	defining practitioner types by type designations connected by a number of edges to a number of positions and to a number of authorization grants. 



18. 	(Original)  The computer system of claim 17, wherein a second edge connecting the first type designation to a first authorization grant is “assigned to.” 

19. 	(Original)  The computer system of claim 16, wherein the permission comprises a node connected to a position by a “manages” edge.

20. 	(Original)  The computer system of claim 16, wherein the permission comprises a node connected to a roll unit by a “belongs to” edge.

21.	(Original)  The computer system of claim 12, wherein the graph database system further:
	creates the authorization object for a document on an interface that allows linking a role unit to at least one grant and at least one element constraint.  

22.	(Canceled)  

23.	(Currently Amended)  A computer program product for improved data access in an organization by a computer, the computer program product comprising:
a computer readable storage media;
program code, stored on a non-transitory computer readable storage media, for receiving a command from an individual to perform an action on a data element to the organization; 
	program code, stored on the non-transitory computer readable storage media, for reading an authorization object assigned to the data element in response to receiving the command;  
	program code, stored on the non-transitory computer readable storage media, for creating a list of individuals authorized to perform the action on the data element in accordance with the authorization object in response to reading the authorization object; 
	program code, stored on the non-transitory computer readable storage media, for permitting the action on the data element only if the individual is on the list; [[and]]
;
program code, stored on the non-transitory computer readable storage media, for storing a document as part of an authorization structure that links the document with the changed authorization object to define one or more practitioner types, one or more permissions, and one or more element constraints; and
program code, stored on the non-transitory computer readable storage media, for creating a flexible graph database having a number of practitioner groups connected by a number of responsibility grants to a number of permissions and element constraints. 

24.	(Canceled)  

25.	(Previously Presented)  The computer program product of claim 23, wherein reading the authorization object further comprises identifying one or more permissions of an authorization grant.

26.	(Canceled)

27. 	(Currently Amended)  The computer program product of claim 23[[26]], wherein the program code for creating the flexible graph database further comprises:
	program code, stored on the non-transitory computer readable storage media, for defining practitioner types by type designations connected by a number of edges to a number of positions and to a number of authorization grants. 

28. 	(Original)  The computer program product of claim 27, wherein a first edge connecting a first type designation to a position is “authorized as.” 



30. 	(Original)  The computer program product of claim 27, wherein the permission comprises a node connected to a position by a “manages” edge.

31. 	(Original)  The computer program product of claim 27, wherein the permission comprises a node connected to a roll unit by a “belongs to” edge.

32.	(Previously Presented)  The computer program product of claim 23 further comprising: 
	program code, stored on the non-transitory computer readable storage media, for creating the authorization object for a document on an interface that allows linking a role unit to at least one grant and at least one element constraint.  

33.	(Canceled)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521.  The examiner can normally be reached on M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166